RENEWAL AND INCREASE PROMISSORY NOTE

     
$100,000,000.00
  February 23, 2007
Baltimore, Maryland

FOR VALUE RECEIVED, the undersigned, jointly and severally, promise to pay to
the order of Synovus Bank of Tampa Bay, a Florida banking corporation, together
with any other holder hereof (herein, “Holder”), the principal sum of One
Hundred Million ($100,000,000.00) and 00/100 Dollars, or so much as is advanced
by the Holder from time to time, together with interest thereon from date at the
Applicable Rate as defined in the Loan Agreement. For purposes hereof, the “Loan
Agreement” shall mean that certain Fourth Amended and Completely Restated Loan
Agreement dated as of February 23, 2007 by and among Synovus Bank of Tampa Bay,
a Florida banking corporation f/k/a United Bank and Trust Company and f/k/a
United Bank of Pinellas, MMA Capital Corporation, MMA Mortgage Investment
Corporation, MMA Construction Finance, LLC, Municipal Mortgage & Equity LLC, MMA
Financial Holdings, Inc., and MMA Financial, Inc. All capitalized terms used
herein but not defined shall have the meanings ascribed to such terms in the
Loan Agreement. Both principal and interest being payable at 333 Third Ave. N,
St. Petersburg, FL in the following manner:

Commencing on the 1st day day of March, 2007 interest only shall be due and
payable on the 1st day of each and every month. All unpaid principal shall be
due and payable on the 1st day of March, 2009.

The Applicable Rate shall be based upon the average of the Borrowing Group’s
Deposit Accounts during the prior twelve month period as follows:

(a) If the average of the Borrower Group’s Deposit Accounts during the previous
twelve month period was greater than $50,000,000.00, then the Applicable Rate
shall be 30 Day LIBOR + 150 basis points; or

(b) If the average of the Borrower Group’s Deposit Accounts during the previous
twelve month period was less than $50,000,000.00, then the Applicable Rate shall
be 30 Day LIBOR + 300 basis points.

Thirty Day LIBOR shall be adjusted daily, and interest shall be calculated on a
basis of the actual number of days elapsed during the applicable interest
payment period over a 360 day year. Notwithstanding anything herein apparently
to the contrary, in no event shall the Applicable Rate be less than Four (4%)
per cent per annum. Interest shall be adjusted daily, and calculated on a basis
of the actual number of days elapsed during the applicable interest payment
period over a 360 day year.

Each of said installments, as and when paid, shall be credited by the holder
hereof first on the interest then accrued, on said principal sum remaining
unpaid, and then in reduction of such unpaid principal.

The makers hereof shall not incur any penalty upon the prepayment of all or any
part of the indebtedness evidenced hereby.

If any payment of principal or interest hereby required is overdue for more than
15 days, the holder of this Note may, at its option, and without notice, declare
the entire balance of principal then remaining unpaid to be immediately due and
payable, and any failure to exercise said option shall not constitute a waiver
of the right to exercise the same at any other time. Upon default in making any
payment hereby required, each maker and endorser, jointly and severally, promise
to pay all costs and expenses, including reasonable attorney’s fees (including
the cost of any appeals), incurred in collecting this Note by legal proceedings
or through an attorney.

Interest shall be calculated on all amounts advanced based on the actual number
of days said amounts are outstanding. Interest shall be computed on the basis of
a year of 360 days and charged for the actual number of days in the payment
period.

Time is of the essence hereunder. After default or maturity, the outstanding
principal balance owed on this Note shall bear interest at the Default Interest
Rate until paid in full. The “Default Interest Rate” shall be the Maximum Rate
as hereinafter defined.

This Note has been executed and delivered in, and is to be governed by and
construed under the laws of, the State of Florida, as amended, except as
modified by the laws and regulations of the United States of America.

The undersigned shall have no obligation to pay interest or payments in the
nature of interest in excess of the maximum rate of interest allowed to be
contracted for by law, as changed from time to time, applicable to this Note
(the “Maximum Rate”). Any interest in excess of the Maximum Rate paid by the
undersigned (“excess sum”) shall be credited as a payment of principal, or, if
the undersigned so requests in writing, returned to the undersigned, or, if the
indebtedness and other obligations evidenced by this Note have been paid in
full, returned to the undersigned together with interest at the same rate as was
paid by the undersigned during such period. Any excess sum credited to principal
shall be credited as of the date paid to Holder. The Maximum Rate varies from
time to time and from time to time there may be no specific maximum rate. Holder
may, without such action constituting a breach of any obligations to the
undersigned, seek judicial determination of the applicable rate of interest, and
its obligation to pay or credit any proposed excess sum to the undersigned. In
no event shall the Maximum Rate of interest exceed eighteen percent (18%) per
annum.

Any payment of principal or interest which is not paid when due, whether upon
maturity or acceleration or otherwise as provided herein, shall bear interest at
the Default Interest Rate from the due date until paid.

Provided Holder has not exercised its right to accelerate this Note, then the
undersigned hereof shall pay Holder a late charge of five percent (5%) of any
required payment which is not received by Holder within ten (10) days of when
said payment is due. The parties agree that said charge is a fair and reasonable
charge for the late payment and shall not be deemed a penalty.

Acceptance of partial payments or payments marked “payment in full” or “in
satisfaction” or words to similar effect shall not affect the duty of the
undersigned to pay all obligations due hereunder, and shall not affect the right
of Holder to pursue all remedies available to it under any Loan Documents.

The remedies of Holder shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Holder, and may
be exercised as often as occasion therefor shall arise. No action or omission of
Holder, including specifically any failure to exercise or forbearance in the
exercise of any remedy, shall be deemed to be a waiver or release of the same,
such waiver or release to be effected only through a written document executed
by Holder and then only to the extent specifically recited therein. A waiver or
release with reference to any one event shall not be construed as continuing or
as constituting a course of dealing, nor shall it be construed as a bar to, or
as a waiver or release of, any subsequent remedy as to a subsequent event.

The Holder may bring any action or proceeding against the maker of this Note at
its option, in the courts of the State of Florida in and for Pinellas County and
the United States District Court for the Middle District of Florida and the
maker of this Note irrevocably submits to the jurisdiction of each such court in
respect of any such action or proceeding.

The undersigned hereby consents and submits to the jurisdiction of the courts of
the State of Florida, and, notwithstanding its place of residence or
organization or the place of execution of this Note, any litigation relating
hereto, whether arising in contract or tort, by statute or otherwise, may be
brought in (and, if brought elsewhere, may be transferred to) a state court of
competent jurisdiction in Pinellas County, Florida and the United States
District Court for the Middle District of Florida.

The undersigned and any other person liable for the payment hereof respectively,
hereby (a) expressly waive any valuation and appraisal, presentment, demand for
payment, notice of dishonor, protest, notice of nonpayment or protest, all other
forms of notice whatsoever, and diligence in collection; (b) consent that Holder
may, from time to time and without notice to any of them or demand, (i) extend,
rearrange, renew or postpone any or all payments, (ii) release or exchange any
part of the collateral for this Note, and/or (iii) release the undersigned (or
any co-maker) or any other person liable for payment hereof, without in any way
modifying, altering, releasing, affecting or limiting their respective liability
or the lien of any security instrument; and (c) agree that Holder, in order to
enforce payment of this Note against any of them, shall not be required first to
institute any suit or to exhaust any of its remedies against the undersigned (or
any co-maker) or against any other person liable for payment hereof or to
attempt to realize on any collateral for this Note.

THE HOLDER, THE UNDERSIGNED AND ANY OTHER PERSON LIABLE FOR PAYMENT HEREOF, BY
EXECUTING THIS NOTE OR ANY OTHER DOCUMENT CREATING SUCH LIABILITY, WAIVE THEIR
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, WHETHER ARISING IN CONTRACT OR TORT, BY
STATUTE OR OTHERWISE, IN ANY WAY RELATED TO THIS NOTE. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THE LOAN RELATIONSHIP AND NO
WAIVER OR LIMITATION OF HOLDER’S RIGHTS UNDER THIS PARAGRAPH SHALL BE EFFECTIVE
UNLESS IN WRITING AND MANUALLY SIGNED ON BEHALF OF THE RELEVANT PARTY.

The undersigned acknowledges that the above paragraph has been expressly
bargained for by Holder as part of the loan evidenced hereby and that, but for
the undersigned’s agreement and the agreement of any other person liable for
payment hereof thereto, Holder would not have extended the loan for the term and
with the interest rate provided herein.

THIS LOAN IS PAYABLE IN FULL ON THE 1st DAY OF MARCH, 2009 AT MATURITY, MAKER
MUST REPAY THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN
DUE. HOLDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. MAKER
WILL, THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS MAKER MAY OWN,
OR MAKER WILL HAVE TO FIND A LENDING INSTITUTION, WHICH MAY BE THE HOLDER WITH
RESPECT TO THIS LOAN, WILLING TO LEND MAKER THE MONEY. IF MAKER REFINANCES THIS
LOAN AT MATURITY, MAKER MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS
NORMALLY ASSOCIATED WITH A NEW LOAN EVEN IF MAKER OBTAINS REFINANCING FROM THE
SAME LENDING INSTITUTION.



      MMA CAPITAL CORPORATION, a Michigan corporation

By:_/s/ Anthony Mifsud     

Anthony Mifsud _
As Its Senior Vice President _

MMA MORTGAGE INVESTMENT

CORPORATION, a Florida corporation

By:_/s/ Anthony Mifsud     

Anthony Mifsud _
As Its Senior Vice President _

MMA CONSTRUCTION FINANCE, LLC

By:_/s/ Anthony Mifsud     

Anthony Mifsud _
As Its Senior Vice President _

STATE OF      Maryland      )
COUNTY OF      Anne Arundel      )

The foregoing instrument was acknowledged before me this 22 day of February,
2007, by Anthony Mifsud, as Senior Vice President of MMA CAPITAL CORPORATION, a
Michigan corporation, on behalf of

the corporation. He/She is personally known to me or who has produced
     —     as identification and who did take an oath.

/s/ Virginia Connolly



    Notary Public for State of Maryland

Print Name: Virginia G. Connolly

My Commission Expires: 5/01/08

(Seal)

STATE OF      Maryland      )
COUNTY OF      Anne Arundel      )

The foregoing instrument was acknowledged before me this 22 day of February,
2007, by Anthony Mifsud, as Senior Vice President of MMA MORTGAGE INVESTMENT
CORPORATION, a Florida corporation, on

behalf of the corporation. He/She is personally known to me or who has produced
     —     as identification and who did take an oath.

/s/ Virginia Connolly



    Notary Public for State of Maryland

Print Name: Virginia G. Connolly

My Commission Expires: 5/01/08

(Seal)

STATE OF      Maryland      )
COUNTY OF      Anne Arundel      )

The foregoing instrument was acknowledged before me this 22 day of March, 2007,
by Anthony Mifsud, as Senior Vice President of MMA Construction Finance, LLC, a
Maryland limited liability

company. He/She is personally known to me or who has produced      —      as
identification and who did take an oath.

/s/ Virginia Connolly



    Notary Public for State of Maryland

Print Name: Virginia G. Connolly

My Commission Expires: 5/01/08

(Seal)

